internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact 1d no telephone number refer reply to cc tege eb hw plr-t-103509-15 date date legend taxpayer company date date date date trust a_trust b_trust c plan plr-t-103509-15 dollar_figurey dollar_figurez dear this responds to your letter dated date and subsequent correspondence requesting a ruling as to the continued qualification of taxpayer under sec_501 of the internal_revenue_code code following certain transactions including the merger of trust a and trust b into taxpayer and the transfer of assets from trust c to taxpayer facts company is a corporation that was formed through multiple business combinations taxpayer is a_trust and represents that it and trust a_trust b and trust c are each maintained as a voluntary employees’ beneficiary association veba under sec_501 taxpayer received a letter from the internal_revenue_service service dated date stating that it is a veba under sec_501 trust a received a letter from the service dated date stating that it is a veba under sec_501 trust b received a letter from the service dated date stating that it is a veba under sec_501 of the code trust c received a letter from the service dated date stating that it is a veba under sec_501 trust b provides life_insurance benefits under plan to eligible employees and eligible retirees and their eligible dependents trust a currently provides medical and long term disability benefits under plan to eligible employees eligible retirees and their eligible dependents two subaccounts are maintained under trust a one subaccount provides medical benefits to eligible active employees the other subaccount provides medical benefits to eligible retirees except those that are otherwise funded by a sec_401 account under a defined benefit pension_plan sponsored by company or one of its affiliates trust c currently provides medical benefits under plan to certain eligible retirees and their eligible dependents taxpayer represents that trust c has at all times qualified as a_trust maintained pursuant to a collective bargaining agreement under sec_1 419a- 2t of the income_tax regulations and that the contributions and related deductions for taxpayer currently provides medical and long term disability benefits under plan to eligible employees some of whose employment is subject_to a collective bargaining agreement plr-t-103509-15 trust c were calculated in accordance with the requirements of sec_419a of the code merger of trust a and trust b into taxpayer trust a and trust b will be merged with and into taxpayer by date taxpayer will be amended to provide that taxpayer may be permitted to fund benefits for certain non-union retirees taxpayer will be renamed and three separate subtrusts will be created under taxpayer to include a subtrust consisting of current trust a a subtrust consisting of current trust b and a subtrust consisting of the current taxpayer taxpayer represents that it will provide that none of the assets in a subtrust in taxpayer can be used as assets for any other subtrust and none of the assets in a subtrust are available to pay for any of the other subtrusts’ benefits each subtrust will be used to provide medical and welfare benefits to eligible active employees and retirees of company and certain of its affiliates in the same manner as prior to the proposed merger of the trusts taxpayer represents that each subtrust will continue to maintain separate books_and_records taxpayer represents that no assets of any of the subtrusts will be commingled with the other subtrusts transfer of assets from trust c to taxpayer taxpayer represents that it may provide other_benefits under the plan which are permissible under sec_501 taxpayer represents that to the extent that taxpayer provides such other_benefits company does not have a current obligation and will not have a future obligation to provide those benefits any such benefits will be provided through a separate subtrust under taxpayer and assets of trust a and trust b will not be used to pay for those benefits taxpayer represents that trust c will be amended to allow for a one-time transfer of i the trust c balance on the date of the transfer less ii dollar_figurey dollar_figurey is approximately i x of the projected amount required to fund the dollar_figurez of annual benefits and claims of the trust c and ii fifteen times the projected retiree contributions to trust c the amendment will require the one-time transfer to be completed by december the transferred amount will be held in the general account of taxpayer until able to fund each of the subtrusts at such point the funds held in the general account of taxpayer will be transferred and allocated to each subtrust to be used during a year for the payment of health and welfare claims and expenses none of the transferred amount will be used to fund benefits directly any portion of the transferred amount in excess of the amount needed to pay claims for that year will remain in taxpayer and be used in subsequent years to provide benefits payable through the subtrusts taxpayer represents that company does not have current or future contractual obligations to pay benefits provided by the current taxpayer trust a_trust b or trust plr-t-103509-15 c taxpayer acknowledges and represents that it will be subject_to tax on its unrelated_business_taxable_income including amounts held in its general account in a manner consistent with sec_511 and sec_512 including sec_512 and the applicable regulations thereunder rulings requested taxpayer requests a ruling that the proposed merger of trust a and trust b into taxpayer and the transfer from trust c to taxpayer will not result in prohibited inurement under sec_501 law sec_501 of the code provides an exemption from federal_income_tax for a voluntary employees’ beneficiary association providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 of the income_tax regulations provides that the life sick accident or other_benefits provided by a voluntary employees' beneficiary association must be payable to its members their dependents or their designated beneficiaries life sick accident or other_benefits may take the form of cash or noncash benefits a voluntary employees' beneficiary association is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provision of such benefits further an organization is not described in this section if it systematically and knowingly provides benefits of more than a de_minimis amount that are not permitted by paragraphs b c d or e of this section sec_1_501_c_9_-3 provides in pertinent part that the term life benefit means a benefit payable by reason of the death of a member or dependent sec_1_501_c_9_-3 provides in pertinent part that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member's dependents in the event of illness or personal injury to a member or dependent such benefits may be provided through reimbursement to a member or a member's dependents for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program similarly a sick and accident benefit includes an amount_paid to a member in lieu of income during a period in which the member is unable to work due to sickness or injury sec_1_501_c_9_-4 provides in pertinent part that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual plr-t-103509-15 other than through the payment of benefits permitted by sec_1_501_c_9_-3 whether prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in the regulations analysis and conclusion merger of trust a and trust b into taxpayer taxpayer represents that following the merger of trust a and trust b into taxpayer the assets of each subtrust will be used to provide medical and welfare benefits to eligible employees and retirees of taxpayer and certain of its affiliates in the same manner as prior to merger taxpayer represents that each subtrust will continue to maintain separate books and record taxpayer also represents that none of the assets in a subtrust in taxpayer can be used as assets for any other subtrust and none of the assets in a subtrust are available to pay any of the other subtrusts’ benefits based on the information submitted by taxpayer we conclude that the merger of trust a and trust b into taxpayer will not result in prohibited inurement to a private_shareholder_or_individual other than through the payment of permissible veba benefits to employees and retirees as described in sec_1_501_c_9_-3 accordingly the trust merger will not result in prohibited inurement under sec_501 of the code transfer of assets from trust c to taxpayer the amendment of trust c a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a will allow amounts that were originally set_aside to provide retiree health benefits for union retirees of company be transferred to taxpayer and used to provide health and other welfare benefits to company’s employees and retirees all of the benefits to be provided under taxpayer are permissible veba benefits based on the information submitted by taxpayer we conclude that the transfer of assets from trust c to taxpayer will not result in prohibited inurement to a private_shareholder_or_individual other than through the payment of permissible veba benefits to employees and retirees as described in sec_1_501_c_9_-3 of the income_tax regulations accordingly the transfer will not result in prohibited inurement under sec_501 of the code we assume without expressing an opinion for purposes of this ruling that taxpayer has the authority to complete the transactions described and that the transactions described can otherwise be effectuated and do not fail to meet the requirements of other applicable federal and state law plr-t-103509-15 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding calculation of unrelated_business_taxable_income under sec_512 this ruling is directed only to the taxpayer requesting it specifically no opinion is expressed regarding the tax consequences of the described transactions to company nor is any opinion expressed regarding the status under sec_501 of any trust including subtrusts other than taxpayer sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
